Appellate Case: 21-6073     Document: 010110719063      Date Filed: 08/02/2022    Page: 1
                                                                                 FILED
                                                                     United States Court of Appeals
                                       PUBLISH                               Tenth Circuit

                        UNITED STATES COURT OF APPEALS                      August 2, 2022

                                                                         Christopher M. Wolpert
                              FOR THE TENTH CIRCUIT                          Clerk of Court
                          _________________________________

  CINDY ROE,

        Plaintiff - Appellant.

  v.                                                         No. 21-6073

  FCA US LLC, f/k/a Chrysler Group LLC,
  f/k/a Chrysler LLC, f/k/a Daimler Chrysler,

        Defendant - Appellee.
                       _________________________________

                      Appeal from the United States District Court
                         for the Western District of Oklahoma
                             (D.C. No. 5:19-CV-00167-SLP)
                        _________________________________

 Rosalind B. Bienvenu, Durham, Pittard & Spalding, LLP, Santa Fe, New Mexico (Caren
 I. Friedman and Justin R. Kaufman, Durham, Pittard & Spalding, LLP, Santa Fe, New
 Mexico, and David T. Bright, Sico Hoelscher Harris, Corpus Christi, Texas, with her on
 the briefs), for Plaintiff-Appellant.

 Ryan C. Bueche, Germer Beaman, & Brown, PLLC, Austin, Texas (Robert G. Sonnier,
 Germer Beaman & Brown, PLLC, Austin, Texas, and Heather L. Hintz and Thomas G.
 Wolfe, Phillips Murrah, P.C., Oklahoma City, Oklahoma, with him on the brief), for
 Defendant-Appellee.
                         _________________________________

 Before MATHESON, EBEL, and BACHARACH, Circuit Judges.
                   _________________________________

 EBEL, Circuit Judge.
                          _________________________________
Appellate Case: 21-6073    Document: 010110719063         Date Filed: 08/02/2022    Page: 2



       Plaintiff-Appellant Cindy Roe suffered serious injuries after her Jeep Grand

 Cherokee unexpectedly backed over her. After the accident, she filed a lawsuit in

 federal district court against the manufacturer of her vehicle, FCA US (“FCA”),

 alleging that the shifter assembly in her vehicle had been defectively designed in that

 it could be perched into a “false-park” position where the vehicle appears to be in

 park, but is actually in an unstable position that can slip into reverse. Roe further

 alleged that this defect caused her injuries. To demonstrate this theory, she

 designated two experts, Steven Meyer and Peter Sullivan. After testing and analysis

 of the subject vehicle, the experts concluded that the vehicle was in this defective

 false-park position when Roe exited the vehicle, and the vehicle then slipped into

 reverse and backed over her, causing her injuries.

       FCA moved to exclude Roe’s experts as unreliable on the issue of causation,

 among other objections. FCA additionally moved for summary judgement because

 Roe could not create a material issue of fact on the essential element of causation

 without her experts’ testimony. The district court agreed with FCA, excluded the

 experts, and granted summary judgment for FCA. Notably, the district court found

 that the experts’ theory on causation was unreliable because they failed to

 demonstrate that the shifter could remain in false park for sufficient time for Roe to

 move behind the vehicle and then slip into reverse without manual assistance. Roe

 now appeals, arguing that the district court abused its discretion in excluding Meyer

 and Sullivan’s testimony. Exercising jurisdiction under 28 U.S.C. § 1291, we

 AFFIRM.

                                             2
Appellate Case: 21-6073    Document: 010110719063         Date Filed: 08/02/2022     Page: 3



                              FACTUAL BACKGROUND

    A. The Accident

       On February 26, 2017, Roe was driving her 2004 Jeep Grand Cherokee on a

 rural property near Cushing, Oklahoma. After driving through a gate on the property,

 she stopped and exited the car to close the gate behind the rear of the car. Tragically,

 her Jeep suddenly moved backwards and rolled over her. Roe was eventually found

 by the vehicle near the gate having suffered severe injuries including a traumatic

 brain injury.

       Roe filed suit in federal district court against FCA, the manufacturer of her

 vehicle, for product liability, negligence, and failure to warn, alleging that her vehicle

 “improperly and unexpectedly jumped into reverse on its own after she had shifted it

 into park and exited the vehicle, running over her and causing traumatic and

 permanent injuries.” Aplt. App. at 12. Roe claimed that the shifter assembly of the

 subject vehicle was defectively designed in that it could be shifted into a “false-park”

 position where the shifter appears to be in park, but is actually in an unstable position

 where the shifter can self-engage into reverse. Roe alleged this defective position

 allowed her Jeep to slip into reverse and caused her injuries.

    B. Roe’s Experts

       To support her theory, Roe designated two experts, Steven Meyer and Peter

 Sullivan to testify as to “automotive defects, engineering issues, the automotive

 components involved and their functioning; the ‘false park’, ‘park to reverse’, or

 ‘powered rollaway’ defect, the history of this defect in Chrysler and other vehicles,

                                             3
Appellate Case: 21-6073      Document: 010110719063        Date Filed: 08/02/2022    Page: 4



 and other similar incidents; applicable regulations, industry standards, and

 investigations; investigation and testing; and the causes of Cindy Roe’s injuries.” Id.

 at 67.

          i.     Steven Meyer

          Steven Meyer is a mechanical engineer specializing in vehicular accident

 reconstruction; mechanical and structural failure analysis; and system design,

 analysis, and testing. In his report, Meyer surmised two potential hypotheses for how

 the accident could have occurred: 1) Roe shifted the vehicle into a false-park position

 before exiting and moving behind the vehicle when it then slipped into reverse and

 backed over her, and 2) Roe shifted the vehicle into reverse before exiting and

 moving behind the vehicle when it backed over her. After testing on Roe’s Jeep, an

 exemplar 2004 Jeep Grand Cherokee, and an exemplar shifter, Meyer determined that

 the second scenario was impossible and that the first scenario had a reasonable

 scientific probability of being correct.

          First, Meyer inspected and tested the subject vehicle on a flat concrete surface

 at his company’s facility. In inspecting and testing the gear shifter assembly, Meyer

 was able to “easily” manipulate the shifter lever to achieve the “perched” false-park

 condition. Id. at 120. He then performed testing on two scenarios. In the first, he

 shifted the vehicle from drive to reverse. After releasing the brake pedal, “the vehicle

 immediately began to move/accelerate” on the flat concrete surface. Id. In the

 second scenario, Meyer manually perched the vehicle in the false-park position. The

 “shifter was then nudged rearward, resulting in the transmission to engage the reverse

                                              4
Appellate Case: 21-6073        Document: 010110719063    Date Filed: 08/02/2022      Page: 5



 gear. Once the shifter was nudged rearward, the vehicle began to move rearward

 after a slight hesitation.” Id. at 120–21. Meyer then recorded the amount of force

 necessary to move the shift lever from the false-park position to reverse, which

 ranged between 13 and 26 newtons.1

       Next, Meyer performed the same evaluation and testing a second time with an

 exemplar vehicle at the accident scene and repeated it a third time at his facility. He

 noted that the “[v]ehicle response was similar with little to no difference due to the

 ground condition or terrain.” Id. at 123. He also noted that “by leaving the vehicle

 in reverse, the driver could not exit the vehicle as the vehicle moved too fast for the

 driver to get out of the way of the moving open door,” effectively ruling out his

 second hypothesis. Id. at 126. He did not state in his report whether he achieved test

 results indicating there was sufficient time to exit the vehicle when the shifter was

 left perched in false park.

       At Meyer’s deposition, he estimated that it would take at least seven to eight

 seconds to exit the Jeep and walk behind it. While he referenced several instances of

 the vehicles slipping on their own from false park to reverse, he could not recall if

 the shifter ever slipped into reverse after staying perched for precisely seven to eight

 seconds. Meyer could recall one test where the vehicle stayed perched in the false-



       1
          A newton is the “absolute unit of force in the International System of Units
 (SI units), abbreviated N. It is defined as that force necessary to provide a mass of
 one kilogram with an acceleration of one metre per second per second.”
 Encyclopedia Britannica, newton unit of measurement,
 https://www.britannica.com/science/newton-unit-of-measurement.
                                             5
Appellate Case: 21-6073    Document: 010110719063        Date Filed: 08/02/2022     Page: 6



 park position for over four minutes, but in this test, he manually nudged the shifter

 into reverse from false park. Meyer additionally discussed a National Highway

 Traffic Safety Administration (NHTSA) investigation into a “park-to-reverse” defect

 in Jeep Grand Cherokees.2

       Meyer concluded in his reconstruction of the accident that a flat spot between

 park and reverse in the shifter assembly is a design defect that allowed Roe to

 unknowingly perch the subject vehicle in false park instead of park. Meyer surmised

 that when she exited the vehicle and moved behind it, the shifter lever slipped into

 reverse and the vehicle backed over her. Meyer also concluded that FCA could have

 feasibly installed an out-of-park alarm that would have warned Roe and others of this

 unsafe condition.

           ii.   Peter Sullivan

       Roe’s other expert was Peter Sullivan. Sullivan is an automotive specialist and

 master service technician with specialized experience as a motor vehicle systems

 performance analyst. Sullivan has evaluated and written on shift systems throughout

 his career, including numerous park-to-reverse incidents.

       Sullivan created an exemplar demonstrative aid of the subject vehicle shifter

 and transmission, on which he was able to achieve the false-park position. Sullivan

 relied in large part on Meyer’s investigation and testing as to the ability to achieve


       2
         The parties argue about the relevance of this report. FCA claims that it is
 irrelevant because the vehicles in the report use a different transmission. While Roe
 agrees in her Reply Brief that they are not the same, she argues that they function
 “largely the same.” R. Br. at 5.
                                             6
Appellate Case: 21-6073     Document: 010110719063       Date Filed: 08/02/2022       Page: 7



 false park and the timing of the vehicle’s backward movement when the vehicle is

 placed in reverse versus when the vehicle slips into reverse from false park. He also

 discussed five forces that may cause the shift lever to move from false park to

 reverse. These included:

              [1] [S]light vibrations, [2] movements, [3] impacts, or [4] weight
       transfers (such as a passenger opening or closing a door upon exiting the
       vehicle or opening or closing the rear lift/tail gate, or engine vibration,
       A/C compressor engagement, etc.), or [5] the gradual filling of the
       transmission coupling , [sic] ‘accumulator’, with transmission fluid as a
       result of fluid bypass through a partially open manual valve.

 Id. at 206–207. Sullivan also relied on the NHTSA report on Jeep Grand

 Cherokees.

       Like Meyer, Sullivan concluded that Roe left her Jeep in a defective false park

 rather than reverse when she exited the vehicle. He asserted that the Jeep then

 suddenly and without warning self-engaged into reverse, resulting in her injuries.

 Sullivan also opined that an out-of-park alarm could have been implemented to

 provide a warning.

    C. The district court’s decision

       After the expert reports and depositions had been submitted, FCA filed a

 motion under Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993), to

 exclude the two experts and also for summary judgment. FCA contended that Meyer

 and Sullivan were both unqualified to testify as to a design defect in the shifter

 assembly, to opine as to the underlying accident, and to testify as to an out-of-park




                                             7
Appellate Case: 21-6073     Document: 010110719063         Date Filed: 08/02/2022     Page: 8



 alarm. Further, FCA contended that the methods used by both experts to conclude

 the alleged defect caused the accident were unreliable.

       The district court granted the motion to exclude both experts and entered

 summary judgment for FCA. While the district court found that Meyer was qualified

 to opine as to the events of the accident and causation, he lacked the expertise to be

 qualified to testify as to a design defect in a shifter assembly. The court did find,

 however, that Sullivan was qualified as to the defective design of the shifter assembly

 and to opine on the events of the accident. The court found both experts to be

 unqualified and unreliable to testify as to the effectiveness of out-of-park alarms.

       As to causation, the court found that both experts used unreliable methods due

 to an analytical gap in their theory about how the defective design caused the

 plaintiff’s injury. Specifically, the court found that they had not sufficiently shown

 that the shifter could self-engage into reverse from the false-park position after

 enough time for Roe to exit the vehicle and move behind it. Further, the court found

 that the experts had not shown or explained that the forces that might cause the lever

 to slip into reverse were present in the subject vehicle. Based upon its rulings on

 FCA’s Daubert motion, the district court also granted FCA’s motion for summary

 judgment because Roe failed “to show a genuine dispute over whether the alleged

 defects (the Jeep’s self-shift into reverse and/or lack of an out-of-park alarm) caused

 Plaintiff’s injuries.”3 Id. at 1283–85.



       3
           Under Oklahoma law, a product liability claim requires a plaintiff to prove
                                             8
Appellate Case: 21-6073     Document: 010110719063         Date Filed: 08/02/2022     Page: 9



        Roe now appeals, challenging the exclusion of her experts and the resulting

 summary judgment order. She raises three issues, arguing that the district court erred

 in 1) excluding Meyer and Sullivan’s testimony as unreliable due to analytical gaps

 in their theory of causation, 2) determining that Meyer was not qualified to testify on

 the defective design of the subject vehicle’s shifter assembly, and 3) determining that

 Meyer and Sullivan were not qualified or reliable to testify on the installation of an

 out-of-park alarm. The parties agree that if Roe’s experts were properly excluded,

 summary judgment must be granted in FCA’s favor.

                                      DISCUSSION

    A. The district court did not abuse its discretion in excluding Meyer and
       Sullivan’s testimony

        Roe contends that the district court abused its discretion in finding her experts

 unreliable on causation. Importantly, “[w]e review the district court’s application of

 Daubert to exclude expert testimony for abuse of discretion.” Truck Ins. Exch. v.

 MagneTek, Inc., 360 F.3d 1206, 1210 (10th Cir. 2004). And we review de novo

 whether the district court applied the proper legal standard under Daubert. Goebel v.

 Denver and Rio Grande Western R.R., 215 F.3d 1083, 1087 (10th Cir. 2000). The

 district court is afforded substantial deference in its application of Daubert, and we

 will only disturb the district court’s decision if we have “a definite and firm



 that the alleged defect: (1) caused the injury in question, (2) existed at the time it left
 the manufacturer’s control, and (3) made the product unreasonably dangerous.
 Braswell v. Cincinnati Inc., 731 F.3d 1081, 1085 (10th Cir. 2013) (citing Kirkland v.
 Gen. Motors Corp., 521 P.2d 1353, 1363 (Okla. 1974)).
                                              9
Appellate Case: 21-6073     Document: 010110719063        Date Filed: 08/02/2022     Page: 10



  conviction that the lower court made a clear error of judgment or exceeded the

  bounds of permissible choice in the circumstances.” Truck Ins. Exch., 360 F.3d

  at 1210 (quoting United States v. Ortiz, 804 F.2d 1161, 1164 n. 2 (10th Cir. 1986)).

  We conclude that the district court did not abuse its broad and substantial discretion

  in excluding this testimony as unreliable because the experts left an analytical gap in

  their theory of causation by failing to show a reasonable probability that there was

  sufficient time for Roe to get behind the vehicle after placing it into false park before

  it would slip into reverse without further human nudging.

        Under Federal Rule of Evidence 702, the district court has an important

  gatekeeping function with regard to the admissibility of expert opinions to ensure that

  all evidence is both relevant and reliable. See generally Daubert, 509 U.S. at 597. In

  order to determine whether Meyer and Sullivan’s expert opinions were admissible,

  the district court had to undergo a two-step analysis. First, the court had to determine

  whether the experts were qualified by “knowledge, skill, experience, training, or

  education” to render an opinion. See Fed. R. Evid. 702. Second, if they were so

  qualified, the court had to determine whether their opinions were “reliable” under the

  principles set forth under Daubert, 509 U.S. 579, and Kumho Tire Co., Ltd. v.

  Carmichael, 526 U.S. 137 (1999). The reliability inquiry asks whether the

  methodology employed by an expert is valid—that is, whether it is based on

  sufficient data, sound methods, and the facts of the case. See Kumho Tire, 526 U.S.

  at 152. The inquiry does not typically question “the quality of the data used in

  applying the methodology or the conclusions produced.” In re Urethane Antitrust

                                             10
Appellate Case: 21-6073     Document: 010110719063         Date Filed: 08/02/2022    Page: 11



  Litig., 768 F.3d 1245, 1263 (10th Cir. 2014). However, “nothing in either Daubert or

  the Federal Rules of Evidence requires a district court to admit opinion evidence that

  is connected to existing data only by the ipse dixit of the expert. A court may

  conclude that there is simply too great an analytical gap between the data and the

  opinion proffered.” Gen. Elec. Co. v. Joiner, 522 U.S. 136, 146 (1997).

        The district court here found the experts’ testimony unreliable due to such an

  analytical gap in the experts’ theory because the experts had not demonstrated in

  their testing that a shifter could self-engage from false park to reverse after the seven

  to eight seconds needed for Roe to exit and move behind the vehicle.4 Aplt. App.

  at 1272. Meyer’s report only referenced instances in testing where he manually

  shifted the car from false park to reverse and measured the force needed, and his

  deposition indicated that he could not remember if he had a result where the shifter

  self-engaged into reverse after the requisite time. While Sullivan listed some

  potential forces that could cause a shifter to slip from false park into reverse (slight

  vibrations, movements, impacts, or weight transfers, etc.), the experts did not address

  which, if any, of these may have been present in the subject vehicle or whether these




        4
           The district court found it unclear whether the experts had shown that the
  shifter could slip on its own at all. Aplt. App. at 1272. There are several instances in
  Meyer’s deposition where he refers to the shifter slipping on its own without a
  manual nudge. See, e.g., Aplt. App. at 1028 (“In some cases I perch it, I know its
  perched, and I go to let go, and by the time I move my hand out of the way, it’s
  moving already.”). But that scenario assumes an almost immediate shifting into
  reverse after the driver lifted his or her hand from the level. By Roe’s own
  admission, that is not what happened here.
                                              11
Appellate Case: 21-6073     Document: 010110719063         Date Filed: 08/02/2022      Page: 12



  forces were capable of generating the number of Newtons in the proper direction

  needed to cause the shifter to self-slip into reverse.

         Roe argues that the district court abused its discretion for essentially two

  reasons. First, Roe believes no such analytical gap exists because the experts did in

  fact demonstrate test results showing that the lever could slip into reverse after

  sufficient time. Second, Roe believes the district court impermissibly required the

  experts to test their theory. We disagree as to both reasons.

         Roe argues that no such analytical gaps exist in her experts’ theory as they did

  in fact show that a shifter could slip into reverse from false park without a manual

  nudge after sufficient time. This is simply not supported by the record before us.

  Meyer does not mention any such results in his report. At his deposition, Meyer

  admitted that he could not recall a result of the shifter self-slipping into reverse after

  more than seven to eight seconds; instead, he merely stated that the video

  documenting his tests could be used to determine exact times. The video is not in the

  record before us, but Roe does cite a document purporting to summarize the video

  that was attached as an exhibit to her reply brief below. However, a document that

  was not provided in Meyer’s report or referenced in his deposition, and which

  summarizes a video that is not in the record, does not provide a basis for us to

  conclude that the district court erred in finding that these results did not actually

  occur. Indeed, it is unclear who created this document or if it accurately describes

  the video. Roe points to one reference in Meyer’s deposition to a result where the

  shifter remained perched in false park for four minutes, but Meyer admitted that this

                                              12
Appellate Case: 21-6073     Document: 010110719063        Date Filed: 08/02/2022      Page: 13



  four-minute result ended with a manual nudge into reverse, rather than the shifter

  slipping on its own. Aplt. App. at 1028. Lastly, Roe points to Sullivan’s report,

  which states that Meyer’s tests “result[ed] in various effects, including several

  instances where the transmission would remain unperturbed in a ‘False Park’ for an

  extended period of time before eventually slipping into Reverse and accelerating

  rearwards.” Id. at 584 (citing Aplt. App. at 178). But Meyer’s report and deposition

  does not support Sullivan’s statement. Thus, the district court’s conclusion that the

  experts failed to document any test results showing a shifter could self-slip into

  reverse after being perched for longer than seven to eight seconds is supported by the

  record.5

        Roe’s next contention is that the district court applied the wrong legal standard

  under Daubert by requiring testing. Aplt. Br. at 34 (citing Werth v. Makita Elec.

  Works, Ltd., 950 F.2d 643, 653 (10th Cir. 1991) (rejecting as an improper standard

  an “erroneous, per se rule requiring independent testing” as “a precondition to the

  expert testimony”). FCA argues that the district court was free to require testing

  because we have held previously that it is acceptable for the district court to place a

  heavy emphasis on testing when the experts “rel[y] on novel theories” and “the basis

  for [their] opinion is subject to debate.” Heer v. Costco Wholesale Corp., 589

  F. App’x 854, 862 (10th Cir. 2014) (unpublished) (citing Bitler v. A.O. Smith Corp.,

  400 F.3d 1227, 1235–36 (10th Cir. 2004)). Bitler specifically defined “novel


        5
         Indeed, Roe’s counsel at oral argument, contrary to briefing, conceded that
  Meyer had failed to demonstrate this timing in testing. (Oral Arg. (5:24–6:24)).
                                             13
Appellate Case: 21-6073     Document: 010110719063         Date Filed: 08/02/2022       Page: 14



  theories” as theories “that modif[y] otherwise well-established knowledge about [a]

  regularly occurring phenomenon.” Bitler, 400 F.3d at 1235–36. But the theory

  proposed by the experts here does not modify well-established knowledge and seems

  to depend largely on well-established principles of physics. Thus, a requirement of

  independent testing could not be upheld on this basis.

        However, the district court did not rely on Bitler for such a proposition or

  claim that testing was required because the experts presented a novel theory. Instead,

  the district court excluded their testimony because the experts had a self-contained

  analytical gap in their theory, relying almost entirely on testing to support their

  theory and yet failing to show that they actually found that a shifter in false park

  could slip into reverse on its own after being perched for sufficient time for someone

  to exit the vehicle and move behind it. Aplt. App. 1271–1273. While Meyer

  measured the force necessary for the shifter to slip to reverse and Sullivan noted

  several potential forces that could have nudged the shifter, they failed to specify that

  the hypothetical forces could actually exert the requisite number of newtons in the

  proper direction to cause the shifter to engage into reverse or that such forces were

  present in Roe’s car at the time of the accident. Without this testing or additional

  explanation, it is totally unsupported why the experts believe the shifter could shift

  on its own into reverse after remaining in false park for sufficient time.

        Roe argues that making any specific demonstration as to the timing or the

  exact forces was not required because her experts used a reasoning-to-the-best-

  inference approach where they had two potential hypotheses as to the cause of the

                                             14
Appellate Case: 21-6073     Document: 010110719063        Date Filed: 08/02/2022     Page: 15



  accident and successfully eliminated one of them. See Bitler, 400 F.3d at 1236–37

  (permitting experts to engage in a process-of-elimination approach to the cause of an

  injury). Meyer did indicate that his testing had ruled out that Roe had placed the

  vehicle directly into reverse because the test vehicles moved too quickly once the

  brake pedal was released into reverse. Aplt. App. at 126. But Bitler requires more

  for this approach than merely eliminating one of the two hypotheses postulated by the

  expert: “more than mere possibility, an inference to the best explanation for the cause

  of an accident must eliminate other possible sources as highly improbable, and must

  demonstrate that the cause identified is highly probable.” Bitler, 400 F.3d at1238

  (emphasis added). To demonstrate this, “there must be some independent evidence

  that the cause identified is of the type that could have been the cause.” Id. at 1237.

        Because the experts here failed to use any additional testing of their own or by

  others or other independent evidence to demonstrate that the shifter could remain in a

  false-park position and slip on its own into reverse after sufficient lag in time, they

  have not demonstrated that their second hypothesis was even possible—let alone

  highly probable. Indeed, the reliability of Roe’s experts seems questionable when the

  experts would rule out one hypothesis (e.g., that Roe herself placed the vehicle into

  reverse before exiting the vehicle) as unviable based on infeasibility in testing, but

  adopt the only other hypothesis they selected without using the same testing

  procedures to demonstrate that the other hypothesis is viable and indeed was “highly

  probable.”



                                             15
Appellate Case: 21-6073     Document: 010110719063        Date Filed: 08/02/2022      Page: 16



        Roe’s experts did not put on any evidence even that Sullivan’s list of

  hypothetical forces in the vehicle could produce the requisite number of newtons of

  force in the proper direction needed to cause the shifter to slip into reverse as

  documented by Meyer or that such forces were highly likely to have been present in

  Roe’s vehicle at the time of this event. See Hoffman v. Ford Motor Co., 493 F.

  App’x 962, 976 (10th Cir. 2012) (unpublished) (excluding an expert who never

  showed that the force necessary to trigger a defect seatbelt was present in the subject

  vehicle).

        As a result, the district court did not abuse its broad discretion in excluding the

  experts’ testimony on causation as unreliable.

     B. It is unnecessary to resolve the remaining issues on appeal.

        Roe raises two additional issues. Because these issues do not affect the district

  court’s decision to grant summary judgment in favor of FCA, we need not address

  them here.6 Roe argues that the district court abused its discretion in finding Meyer

  unqualified to testify regarding defective design. However, summary judgment

  below did not rely on this holding because the district court found Sullivan was

  qualified to testify as to defective design. Roe also argues that the district court

  abused its discretion in determining that Meyer and Sullivan were not qualified or

  reliable to testify on the installation of an out-of-park alarm. The feasibility of an

  out-of-park alarm is an issue of curing the potential defect that likewise need not be


        6
          We also decline to consider FCA’s alternative grounds to support the
  exclusion of the experts.
                                             16
Appellate Case: 21-6073      Document: 010110719063      Date Filed: 08/02/2022    Page: 17



  addressed when there is no evidence supporting that the asserted defect could cause

  the accident in the first place. Even if we were to agree with Roe on these issues, we

  would still have to affirm summary judgment in favor of FCA because Roe has no

  evidence to create a triable issue of fact on whether the potential defect caused her

  injury.

                                      CONCLUSION

            For the above reasons, we AFFIRM the district court’s grant of FCA’s motion

  for summary judgment.




                                             17